DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriadis (2013/0083539) in view of Antkowiak (4,441,145).
With respect to claim 1, Dimitriadis teaches a luminaire (Fig. 6) comprising: a housing (14 and 34), further comprising: a socket (82) coupled to the housing (Fig. 6) and located within the luminaire (Figs. 1, 2, 4, and 5), wherein the socket is disposed adjacent a lower horizontal surface (lower edge of 14) of the housing and luminaire (Fig. 1); and a reflector (24, 32A, and 32B) coupled to the housing and located within the 
Dimitriadis does not explicitly teach wherein a portion of lamp inserted therein extends beyond a lower horizontal surface of the housing and the luminaire (claim 1).
As for claim 1, Antkowiak also drawn to horticultural luminaires, teaches wherein a portion of lamp inserted therein extends beyond a lower horizontal surface of the housing and the luminaire (Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the arrangement of Antkowiak in the luminaire of Dimitriadis, since KSR teaches it is obvious to combine prior art element according to simple substitution of one known element for another to obtain predictable results (MPEP 2143 B) and in order to use a greater portion of more efficient direct light rather than less efficient reflected light (Fig. 1 of Antkowiak). 

As for claim 2, Dimitriadis teaches wherein the lamp is a mogul base lamp (paragraph 30).  
As for claim 3, Dimitriadis teaches wherein the luminaire is a horticulture grow light (paragraph 3).  

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection. The Antkowiak reference has been added to teach the amended subject matter.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.